Citation Nr: 0917529	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  07-04 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for irritable bowel 
syndrome (IBS), to include as due to an undiagnosed illness.

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), to include as due to an undiagnosed 
illness.

3.  Entitlement to service connection for chronic fatigue 
syndrome, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for fibromyalgia, to 
include as due to an undiagnosed illness.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

7.  Entitlement to service connection for a psychiatric 
disability other than PTSD, to include depression.

8.  Entitlement to service connection for a hyperthyroid 
disability.

9.  Entitlement to an initial disability rating in excess of 
10 percent for right lower extremity shin splints.

10.  Entitlement to an initial disability rating in excess of 
10 percent for left lower extremity shin splints.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and her spouse


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The Veteran had active service from July 1987 to February 
1993.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.

In February 2009, the appellant testified during a hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record. 

The Board also notes that, in a written statement submitted 
by the Veteran in February 2009, she contends that she is 
entitled to service connection for a disability manifested by 
menstrual problems.  As the RO has not yet adjudicated this 
matter, it is not for appellate review at this time.   As 
such, this matter referred to the RO for appropriate action.

Further development of the evidence is required before the 
Board can adjudicate the Veteran's pending claim of 
entitlement to service connection for GERD.  The appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


FINDINGS OF FACT

1.  On February 26, 2009, prior to the promulgation of a 
decision in the appeal of the Veteran's claim of entitlement 
to service connection for tinnitus, the Board received 
notification from the appellant that a withdrawal of this 
appeal is requested.

2.  On February 26, 2009, prior to the promulgation of a 
decision in the appeal of the Veteran's claim of entitlement 
to service connection for PTSD, the Board received 
notification from the appellant that a withdrawal of this 
appeal is requested.

3.  On February 26, 2009, prior to the promulgation of a 
decision in the appeal of the Veteran's claim of entitlement 
to service connection for a psychiatric disability other than 
PTSD, to include depression, the Board received notification 
from the appellant that a withdrawal of this appeal is 
requested.

4.  On February 26, 2009, prior to the promulgation of a 
decision in the appeal of the Veteran's claim of entitlement 
to service connection for a hyperthyroid disability, the 
Board received notification from the appellant that a 
withdrawal of this appeal is requested.

5.  On February 26, 2009, prior to the promulgation of a 
decision in the appeal of the Veteran's claim of entitlement 
to an initial disability rating in excess of 10 percent for 
right lower extremity shin splints, the Board received 
notification from the appellant that a withdrawal of this 
appeal is requested.

6.  On February 26, 2009, prior to the promulgation of a 
decision in the appeal of the Veteran's claim of entitlement 
to an initial disability rating in excess of 10 percent for 
left lower extremity shin splints, the Board received 
notification from the appellant that a withdrawal of this 
appeal is requested.

7.  There is no competent medical nexus evidence of record 
indicating the Veteran has irritable bowel syndrome, which is 
causally or etiologically related to her service in the 
military.

8. There is no competent medical nexus evidence of record 
indicating the Veteran has chronic fatigue syndrome, which is 
causally or etiologically related to her service in the 
military.

9.  There is no competent medical nexus evidence of record 
indicating the Veteran has fibromyalgia, which is causally or 
etiologically related to her service in the military.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal of a 
claim of entitlement to service connection for tinnitus, by 
the appellant, have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).

2.  The criteria for withdrawal of a Substantive Appeal of a 
claim of entitlement to service connection for PTSD, by the 
appellant, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).

3.  The criteria for withdrawal of a Substantive Appeal of a 
claim of entitlement to service connection for a psychiatric 
disability other than PTSD, to include depression, by the 
appellant, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).

4.  The criteria for withdrawal of a Substantive Appeal of a 
claim of entitlement to service connection for a hyperthyroid 
disability, by the appellant, have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008).

5.  The criteria for withdrawal of a Substantive Appeal of a 
claim of entitlement to an initial disability rating in 
excess of 10 percent right lower extremity shin splints, by 
the appellant, have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).

6.  The criteria for withdrawal of a Substantive Appeal of a 
claim of entitlement to an initial disability rating in 
excess of 10 percent for left lower extremity shin splints, 
by the appellant, have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).

7.  Irritable bowel syndrome, to include as due to 
undiagnosed illness, was not incurred in, or aggravated by, 
active service.  38 U.S.C.A. §§ 1110, 1110, 1111, 1112, 1117, 
1118, 1131, 1137, 5103A, 5107(b), 5108 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 3.317 
(2008).

8.  Chronic fatigue syndrome, to include as due to 
undiagnosed illness, was not incurred in, or aggravated by, 
active service.  38 U.S.C.A. §§ 1110, 1110, 1111, 1112, 1117, 
1118, 1131, 1137, 5103A, 5107(b), 5108 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 3.317 
(2008).

9.  Fibromyalgia, to include as due to undiagnosed illness, 
was not incurred in, or aggravated by, active service.  
38 U.S.C.A. §§ 1110, 1110, 1111, 1112, 1117, 1118, 1131, 
1137, 5103A, 5107(b), 5108 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 3.317 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Substantive Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).  At the outset of 
her February 26, 200, personal hearing the appellant 
indicated that she wished to withdraw her appeal of the 
issues of entitlement to service connection for tinnitus, 
PTSD, a psychiatric disability other than PTSD, to include 
depression, and a hyperthyroid disability, as well as 
withdraw her appeals as to the issues of entitlement to 
initial disability evaluations in excess of 10 percent for 
right lower extremity shin splints and left lower extremity 
shin splints.  Hence, there remain no allegations of errors 
of fact or law for appellate consideration as to those 
issues.  Accordingly, the Board does not have jurisdiction to 
review the appeal as to those issues, and they are dismissed.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  



Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA issued a VCAA notice letter dated in 
April 2004 from the agency of original jurisdiction (AOJ) to 
the appellant.  This letter informed the appellant of what 
evidence was required to substantiate her claims for service 
connection.  This letter also informed her of her and VA's 
respective duties for obtaining evidence.

In addition, a March 2006 letter from VA explained how a 
disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was decided after 
the issuance of an initial, appropriate VCAA notice.  
Although the notice elements required by Dingess/Hartman were 
provided to the appellant after the initial adjudications, 
the case was readjudicated thereafter, and the appellant has 
not been prejudiced thereby.  As such, there was no defect 
with respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to 
submit evidence and argument in support of her claims and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claims.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of VA and 
private post-service treatment and examination.  
Additionally, the claims file contains the Veteran's own 
statements in support of her claims, including a transcript 
of her testimony before the undersigned VLJ of the Board.  
The Board has carefully reviewed such statements and 
concludes that she has not identified further evidence not 
already of record.  The Board has also reviewed the medical 
records for references to additional treatment reports not of 
record for the time period at issue but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the Veteran's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to her claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Service Connection - Generally 

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases will be presumed to have been 
incurred or aggravated in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This presumption is rebuttable by probative evidence 
to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

Service Connection - Undiagnosed Illness

VA shall pay compensation in accordance with Chapter 11 of 
Title 38, United States Code, to a Persian Gulf veteran with 
a qualifying chronic disability that became manifest:  during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War; or to 
a degree of 10 percent or more not later than December 31, 
2011; and by history, physical, examination, or laboratory 
tests cannot be attributed to any known clinical diagnosis.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a); 71 Fed. Reg. 75669 
- 75672 (Dec. 18, 2006).

The term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War.  38 C.F.R. 
§ 3.317(d)(1).  The Southwest Asia theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations.  38 C.F.R. § 3.317(d)(2).

A 'qualifying chronic disability' means a chronic disability 
resulting from any of the following (or any combination of 
any of the following):  an undiagnosed illness; a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms; and any 
diagnosed illness that the Secretary determines by 
regulations to be service-connected.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317(a)(1)(i).  Signs or symptoms that may be 
manifestations of an undiagnosed illness include, but are not 
limited to, fatigue, unexplained rashes or other 
dermatological signs or symptoms, headaches, muscle pain, 
joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under this section if:  (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

On July 6, 2001, the Secretary of VA, under the relevant 
statutory authorities, determined that, at that time, there 
was no basis for establishing a presumption of service 
connection for any illness suffered by Gulf War veterans 
based on exposure to depleted uranium, sarin, pyridostigmine 
bromide, and certain vaccines.  See 66 Fed. Reg. 35,702-10 
(July 6, 2000) and 66 Fed. Reg. 58,784-85 (Nov. 23, 2001).

Analysis

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the Veteran's claims 
of entitlement to service connection for irritable bowel 
syndrome, chronic fatigue syndrome, and fibromyalgia, 
including as due to an undiagnosed illness, so these claims 
must be denied.  38 C.F.R. § 3.102.  

The Veteran's service medical records do not show that the 
Veteran complained of or was treated for irritable bowel 
syndrome, chronic fatigue syndrome, and/or fibromyalgia 
during her military service.  While the Board acknowledges 
that the Veteran complained of fatigue, joint pain and 
weakness during her military service, and also had 
gastrointestinal complaints, these complaints have not been 
shown to have been other than acute and resolved with 
treatment.  The Veteran's joint pains and fatigue were found 
to be related to a recurrent viral syndrome related to strep 
throat and hyperthyroid, respectively, and her 
gastrointestinal complaints were due to acute 
gastroenteritis.  Further, the Board points out that the 
Veteran's August 1990 periodic clinical evaluation and 
February 1993 separation examination report indicates that 
the Veteran's neurological evaluation was completely normal, 
as were the physical evaluations of her musculoskeletal 
system, endocrine system, abdomen, and vascular system.  See 
38 C.F.R. § 3.303(a) (service connection requires that the 
facts "affirmatively [show] inception or aggravation . . . 
."). 

Likewise, in her contemporaneous reports of medical history, 
the Veteran denied that she had experienced swollen or 
painful joints, indigestion, stomach or intestinal trouble, 
arthritis or bursitis, bone or joint deformity, and neuritis.  
This is probatively significant and given a lot of weight and 
credibility because this was at a time contemporaneous to the 
alleged incidents in question.  See, e.g., Struck v. Brown, 9 
Vet. App. 145, 155-56 (1996).  It stands to reason that, if 
she indeed had any problems, as she is now alleging, then she 
would have at least mentioned this during the military 
examination.  

Additionally, there is no objective evidence of continuance 
of symptomatology during the years following the Veteran's 
discharge from service.  See Savage, supra (requiring medical 
evidence of chronicity and continuity of symptomatology).  In 
particular, VA examination reports and treatment records 
indicate that the Veteran related that her irritable bowel 
and chronic fatigue symptoms began in 1990 and were diagnosed 
in 1995; she reported that her muscle and joint pains related 
to fibromyalgia began in 1995.  (See, i.e., February 2005 VA 
general medical examination report).  Nevertheless, there is 
no evidence that the Veteran received treatment for muscle 
and joint pain, or fatigue, and the Veteran first sought 
treatment for gastrointestinal complaints in 2002; over 9 
years after discharge from the military in February 1993.  
The Board notes that, in the absence of demonstration of 
continuity of symptomatology, or a competent nexus opinion, 
the initial demonstration of current disability years after 
service is too remote from service to be reasonably related 
to service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  See also Shaw v. Principi, 3 Vet. App. 365 (1992) (a 
veteran's delay in asserting a claim can constitute negative 
evidence, which weighs against the claim).  

More significantly, none of the Veteran's medical providers 
related her complaints to her military service, including her 
service in Southwest Asia.  In fact, the medical evidence of 
record clearly demonstrates there is no objective medical 
evidence of irritable bowel syndrome, chronic fatigue 
syndrome, or fibromyalgia.  Indeed, the Veteran has reported 
that she has never actually been tested for irritable bowel, 
chronic fatigue syndrome, or fibromyalgia.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1998) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  38 U.S.C. § 1110 (formerly § 310)).  

More specifically, while the February 2005 VA general medical 
examination report found that the Veteran had irritable bowel 
syndrome, chronic fatigue syndrome, and fibromyalgia, the 
Board points out that these diagnoses were based on the 
Veteran's reported complaints and history; physical 
examination at that time, and at her March 2007 VA 
examination was negative for evidence of irritable bowel 
syndrome.  Likewise, the Veteran's chronic fatigue symptoms 
and her complaints of muscle and joint pain related to 
fibromyalgia have been associated with the Veteran's service-
connected somatization disorder.  Additionally, the Board 
points out that the Veteran's post-service private treatment 
records from Lawrence Family Care indicate that the Veteran 
repeatedly denied complaints of muscle and joint pain.  
Moreover, none of her military dependent care records show 
any complaints or treatment for these disorders.  (See, e.g., 
military dependent records dated 1993 through 1998).  See 
Reonal v. Brown, 5 Vet. App. 458, 494-95 (1993) 
(the presumption of credibility is not found to "arise" or 
apply to a statement of a physician based on a factual 
premise or history as related by the veteran).  See also 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare 
transcription of lay history, unenhanced by any additional 
medical comment, does not constitute competent medical 
evidence).  

Additionally, the Veteran's February 2005, March 2005, 
February 2007, and March 2007 VA examination reports do not 
show evidence of irritable bowel syndrome, chronic fatigue 
syndrome, or fibromyalgia manifested by joint and muscle 
pain.  In this regard, the Board notes that physical 
evaluations were negative upon VA examination and her joints 
were repeatedly found to be normal upon physical examination 
according to her private treatment records.  Similarly, none 
of the VA examiners found that the Veteran's complaints were 
due to an undiagnosed illness.  See Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000) ("A veteran seeking disability 
benefits must establish . . . the existence of a disability 
[and] a connection between the veteran's service and the 
disability . . .").  

In short, there currently is no persuasive medical nexus 
evidence of record indicating the Veteran developed the 
claimed disorders during or as a result of her service in the 
military.  See Mercado-Martinez v. West, 11 Vet. App. 415, 
419 (1998) ("In order for service connection for a 
particular disability to be granted, a claimant must 
establish he or she has that disability and that there is 'a 
relationship between the disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.'"); citing Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992)).  See also Madden v. Gober, 125 
F.3d 1477, 1481 (1997) (in evaluating the evidence and 
rendering a decision on the merits, the Board is required to 
assess the credibility and probative value of proffered 
evidence in the context of the record as a whole).  

The Board also acknowledges that the Veteran is a nurse and 
that she has asserted that the claimed disabilities are 
related to her military service, including her Persian Gulf 
service.  Nevertheless, while the Board does not dispute her 
statements, little probative weight can be assigned to such 
statements in light of the absence of any corroborating 
evidence supporting the assertions, particularly the absence 
of an actual diagnosis based on objective testing, and in 
light of her subjective interest in this case.  The Board 
acknowledges that the absence of any corroborating medical 
evidence supporting her assertions, in and of itself, does 
not render her statements less than credible, but such 
absence is for consideration in determining credibility, 
given the Veteran's inherent self-interest in support of her 
claims.   See Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006) (noting that the absence of contemporaneous 
medical documentation may go to the credibility and weight of 
veteran's lay testimony, but the lack of such evidence does 
not, in and of itself, render the lay testimony incredible).  
See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (noting that lay evidence can be competent to establish 
a diagnosis when . . . a layperson is competent to identify 
the medical condition).   Competency of evidence must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although 
interest may affect the credibility of testimony, it does not 
affect competency to testify").  As such, in the absence of 
any evidence to the contrary, the Board concludes that the 
contemporaneous evidence of record fails to show that the 
Veteran has irritable bowel syndrome, chronic fatigue 
syndrome, and/or fibromyalgia, to include as due to an 
undiagnosed illness, etiologically related to her active 
service.  

The Board has considered the doctrine of giving the benefit 
of the doubt to the Veteran, under 38 U.S.C.A. § 5107 (West 
2002), and 38 C.F.R. § 3.102 (2006), but does not find that 
the evidence is of such approximate balance as to warrant its 
application.  Accordingly, the Board finds that the 
preponderance of the evidence is against the Veteran's claims 
for service connection for irritable bowel syndrome, chronic 
fatigue syndrome, and fibromyalgia, to include as due to 
undiagnosed illness.


ORDER

The appeal of the issue of entitlement to service connection 
for tinnitus is dismissed.

The appeal of the issue of entitlement to service connection 
for PTSD is dismissed.

The appeal of the issue of entitlement to service connection 
for a psychiatric disability other than PTSD, to include 
depression, is dismissed.

The appeal of the issue of entitlement to service connection 
for a hyperthyroid disability is dismissed.

The appeal of the issue of entitlement to an initial 
disability rating in excess of 10 percent for right lower 
extremity shin splints is dismissed.

The appeal of the issue of entitlement to an initial 
disability rating in excess of 10 percent for left lower 
extremity shin splints is dismissed.

The claim for service connection for irritable bowel 
syndrome, including as due to an undiagnosed illness, is 
denied.

The claim for service connection for chronic fatigue 
syndrome, including as due to an undiagnosed illness, is 
denied.

The claim for service connection for fibromyalgia, including 
as due to an undiagnosed illness, is denied.


REMAND

VA must make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Such assistance shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2008).  

The Board acknowledges that the Veteran was provided with 
several VA examinations in February 2005, March 2005, and 
March 2007, in connection with her claims of entitlement to 
service connection.  However, the Board notes that those 
examination reports do not address the etiology of the 
Veteran's claimed gastroesophageal reflux disease.  In this 
regard, the Board points out that the Veteran received 
treatment for gastroenteritis and associated gastrointestinal 
complaints during her military service.  Moreover, post-
service private and VA treatment records show that the 
Veteran has sought treatment for GERD since at least 1998 
(See post-service military treatment records, treatment 
records from Lawrence Family Care).  In addition, the March 
2007 VA examiner found that the Veteran had symptoms 
consistent with GERD.  Therefore, it is presently unclear if 
the Veteran has GERD and if so, whether it is related to her 
military service.  

Therefore, the Board finds that additional clinical 
assessment and medical opinion is needed to adequately 
address the Veteran's service connection claim for 
gastroesophageal reflux disease.  VA adjudicators may 
consider only independent medical evidence to support 
their findings; they may not rely on their own 
unsubstantiated medical conclusions.  If the medical evidence 
of record is insufficient, VA is always free to supplement 
the record by seeking an advisory opinion, or ordering a 
medical examination to support its ultimate conclusions.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Consequently, the Veteran should be afforded an additional VA 
examination in order to determine nature and etiology of the 
Veteran's claimed gastroesophageal reflux disease.  See 
McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  See 
also 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA 
has an affirmative duty to obtain an examination of the 
claimant at VA health-care facilities if the evidence of 
record does not contain adequate evidence to decide a claim).  

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Schedule the Veteran for an 
appropriate VA examination to determine 
the nature, etiology and severity of any 
current gastroesophageal reflux disease.   
The examiner is then requested to offer 
an opinion as to whether it is at least 
as likely as not (i.e., 50-percent or 
greater probability) that the Veteran has 
current GERD that is related to her 
service in the military.  

To assist in making this important 
determination, have the designated 
examiner review the relevant evidence in 
the claims file, including the Veteran's 
service treatment and personnel records.  
The requested determination should also 
consider the Veteran's medical, 
occupational, and recreational history 
prior to, during, and since her military 
service.  The medical basis of the 
examiner's opinion should be fully 
explained with reference to pertinent 
evidence in the record.  If an opinion 
cannot be provided without resorting to 
speculation, please indicate this in the 
report.  

The examiner is asked to indicate whether 
or not he or she has reviewed the claims 
folder.  

2.  Thereafter, the RO should consider 
all additional evidence received since 
the most recent supplemental statement of 
the case, and readjudicate the claim of 
entitlement to service connection for 
gastroesophageal reflux disease.  If the 
benefit sought remains denied, the RO 
should issue a supplemental statement of 
the case and afford the appropriate 
period to respond.  Thereafter, the case 
should be returned to the Board, as 
warranted.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


